

Annual Grant
NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER THE PROGRESS SOFTWARE CORPORATION
2008 STOCK OPTION AND INCENTIVE PLAN
Name of Optionee:     
No. of Option Shares:
Option Exercise Price per Share:     
Grant Date:        
Expiration Date:    
Pursuant to the Progress Software Corporation 2008 Stock Option and Incentive
Plan as amended through the date hereof (the “Plan”), Progress Software
Corporation (the “Company”) hereby grants to the Optionee named above, who is a
Director of the Company, an option (the “Stock Option”) to purchase on or prior
to the Expiration Date specified above all or part of the number of shares of
Common Stock, par value $.01 per share, of the Company (the “Stock”) at the
Option Exercise Price per share specified above subject to the terms and
conditions set forth herein and in the Plan. This Stock Option is not intended
to be an “incentive stock option” under Section 422 of the Internal Revenue Code
of 1986, as amended.
1.    Exercisability. This Stock Option shall be become exercisable in full on
December 1, 2012.
2.    Manner of Exercise.
(a)    From time to time on or prior to the Expiration Date, the Optionee may
give written notice to the Administrator of his or her election to purchase some
or all of the Option Shares purchasable at the time of such notice. This notice
shall specify the number of Option Shares to be purchased.
Payment of the purchase price for the Option Shares may be made by check or any
other form of payment that is permitted by Section 5(e) of the Plan.
(b)    The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan. The determination of
the Administrator as to such

-1-



--------------------------------------------------------------------------------



compliance shall be final and binding on the Optionee. The Optionee shall not be
deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Stock subject to this Stock Option unless and until
this Stock Option shall have been exercised pursuant to the terms hereof, the
Company or the transfer agent shall have transferred the shares to the Optionee,
and the Optionee’s name shall have been entered as the stockholder of record on
the books of the Company. Thereupon, the Optionee shall have full voting,
dividend and other ownership rights with respect to such shares of Stock.
(c)    Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.
3.    Termination as Director. If the Optionee ceases to be a Director of the
Company, the period within which to exercise the Stock Option may be subject to
earlier termination as set forth below:
(a)    Termination by Reason of Death. If the Optionee ceases to be a Director
by reason of the Optionee’s death, any portion of this Stock Option outstanding
on such date may be exercised by his or her legal representative or legatee for
a period of 24 months from the date of cessation of service as a Director or 10
days after the end of the blackout period in effect during such post-termination
period, if later; provided, however, that this Stock Option shall nevertheless
expire on the Expiration Date, if earlier.
(b)    Termination by Reason of Cause. If the Optionee ceases to be a Director
by reason of the Optionee’s termination of service for Cause (as defined in the
Plan), no portion of this Stock Option may be exercised after the last day of
service as a Director.
(c)    Termination by Reason of Disability. If the Optionee ceases to be a
Director by reason of the Optionee’s Disability (as defined in the Plan), any
portion of this Stock Option outstanding on such date, may be exercised by the
Optionee for a period of 12 months from the date of cessation as a Director or
10 days after the end of the blackout period in effect during such
post-termination period, if later; provided, however, that this Stock Option
shall nevertheless expire on the Expiration Date, if earlier.
(d)    Other Termination. If the Optionee ceases to be a Director for any reason
other than the Optionee’s death or termination for Cause or Disability, any
portion of this Stock Option outstanding on such date may be exercised for a
period of 90 days from the date of cessation of services as a Director or 10
days after the end of the blackout period in effect during such post-termination
period, if later; provided, however, that this Stock Option shall nevertheless
expire on the Expiration Date, if earlier.
4.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Stock Option shall be subject to and governed by all the terms and
conditions of the

-2-



--------------------------------------------------------------------------------



Plan, including the powers of the Administrator set forth in Section 2(b) of the
Plan. Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.
5.    Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution; provided,
however, that with the consent of the Administrator, this Stock Option may be
transferred, without payment of consideration, to a member of the Optionee’s
immediate family or to a trust or partnership whose beneficiaries are members of
the Optionee’s immediate family.
6.    No Obligation to Continue as a Director. Neither the Plan nor this Stock
Option confers upon the Optionee any rights with respect to continuance as a
Director.
7.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
PROGRESS SOFTWARE CORPORATION
By:        
Title:        
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
Dated: ______________________        
Optionee’s Signature

-3-

